   Case 2:20-mc-50905-DPH ECF No. 9, PageID.188 Filed 10/27/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

In Re: Sealed Matter                        Misc. No. 20-mc-50905-1 to 4
                                            Honorable Denise Page Hood


               MOTION AND ORDER TO UNSEAL SEARCH
                    WARRANTS AND AFFIDAVITS


      THE UNITED STATES OF AMERICA respectfully requests that the search

warrants and affidavits in this case be unsealed for the following reasons:

   1. That the United States is no longer apprehensive that one or more persons
      may flee the jurisdiction or that evidence may be destroyed if they become
      aware of the substance of the search warrants and affidavits.

   2. That the United States is no longer apprehensive that there is danger of
      harm to potential government witnesses if any persons become aware of
      the substance of the search warrants and affidavits.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/John J. McCormack
                                             John J. McCormack
                                             United States Trial Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             John.McCormack.IV@usdoj.gov
                                             (202) 262-7011

IT IS SO ORDERED.
                                             s/R. Steven Whalen
                                             R. Steven Whalen
                                             United States Magistrate Judge
Entered: October 27, 2020
